EXHIBIT 10.1

FOURTH EXTENSION AGREEMENT
This Fourth Extension Agreement (“Extension Agreement”) is entered into on
August 5, 2015 by and between Diamond Resorts Centralized Services Company (the
"Company") and Praesumo Partners, LLC ("Independent Contractor").
The parties had executed and delivered a Terms of Engagement Agreement for
Individual Independent Contractor dated as of June 1, 2009, an Extension
Agreement thereto, effective as of June 1, 2010, an Amendment to Extension
Agreement dated January 1, 2011, a Second Extension Agreement dated September
12, 2012, which was automatically renewed for a term through August 31, 2014,
and a Third Extension Agreement dated August 20, 2014 (collectively,
the “Prior Agreement”). The parties now wish to formalize their agreement that
the Prior Agreement be extended for an additional one-year period (the “Term”).
Any additional extensions of the Term shall require agreement of the parties.
Capitalized terms not defined in this Fourth Extension Agreement shall have the
meanings ascribed to them in the Prior Agreement.
Therefore, the undersigned hereby agree that:
a)
The Prior Agreement is hereby extended for an additional one-year term, which
shall commence as of September 1, 2015, and shall expire on August 31, 2016.

b)
The parties hereby agree that, except as expressly modified pursuant to this
Extension Agreement, Prior Agreement remains in full force and effect.



IN WITNESS WHEREOF, this Extension Agreement has been executed as of the date
first written above.


Praesumo Partners, LLC


By: _/s/ Lowell Kraff____________
Name: Lowell Kraff
Title:




Diamond Resorts Centralized Services Company


By: /s/ Jared T. Finkelstein_________
Name: Jared T. Finkelstein
Title: SVP, General Counsel and Secretary

